Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          29-NOV-2018
                                                          11:48 AM



                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         ESTATE OF ROBERT FREY,
                    Petitioner/Plaintiff-Appellant,

                                  v.

                     ROBERT P. MASTROIANNI, M.D.,
                    Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIVIL NO. 07-1-0206(1))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant Estate of Robert Frey’s

application for writ of certiorari filed on September 28, 2018,
is hereby accepted and will be scheduled for oral argument.         The

parties will be notified by the appellate clerk regarding

scheduling.

           DATED:   Honolulu, Hawai#i, November 29, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson